EXHIBIT 1 AGREEMENT Pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, the undersigned hereby agree that only one statement containing the information required by the Schedule 13D (or any amendment thereof) need be filed on their behalf with respect to the beneficial ownership of any equity securities of Startech Environmental Corporation or any subsequent acquisitions or dispositions of equity securities of Startech Environmental Corporation by any of the undersigned. November 12, 2008 /s/Arthur J. Steinberg ARTHUR J. STEINBERG, not individually but solely in his capacity as Receiver of Northshore Asset Management, LLC and related entities /s/Howard F. Pitkin CONNECTICUT BANKING COMMISSIONER HOWARD F. PITKIN (successor to John P. Burke), not individually but solely in his capacity as Receiver of Circle Trust Company
